

114 SRES 286 ATS: Designating the week beginning on October 11, 2015, as “National Wildlife Refuge Week”.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 286IN THE SENATE OF THE UNITED STATESOctober 8, 2015Mr. Coons (for himself, Mr. Sessions, Mr. Wyden, Ms. Collins, Mr. Reed, Mr. Booker, Mr. Cardin, Ms. Mikulski, Ms. Hirono, Mr. Peters, Mr. Heinrich, Mr. Manchin, Mrs. Shaheen, Mrs. Feinstein, and Mr. Franken) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning on October 11, 2015, as National Wildlife Refuge Week.
	
 Whereas, in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;
 Whereas, in 2015, the National Wildlife Refuge System, administered by the United States Fish and Wildlife Service, is the premier system of lands and waters to conserve wildlife in the world, and has grown to approximately 150,000,000 acres, 563 national wildlife refuges, and 38 wetland management districts in every State and territory of the United States;
 Whereas national wildlife refuges are important recreational and tourism destinations in communities across the United States, and these protected lands offer a variety of recreational opportunities, including 6 wildlife-dependent uses that the National Wildlife Refuge System manages: hunting, fishing, wildlife observation, photography, environmental education, and interpretation;
 Whereas, in 2015, 336 units of the National Wildlife Refuge System have hunting programs and 275 units of the National Wildlife Refuge System have fishing programs, averaging approximately 2,500,000 hunting visits and nearly 7,000,000 fishing visits each year;
 Whereas the National Wildlife Refuge System experienced nearly 30,000,000 wildlife observation visits during fiscal year 2014;
 Whereas national wildlife refuges are important to local businesses and gateway communities;
 Whereas, for every $1 appropriated, national wildlife refuges generate nearly $5 in economic activity;
 Whereas visitation to the National Wildlife Refuge System increased by nearly 27 percent from 2005 to 2014;
 Whereas the National Wildlife Refuge System experiences over 47,000,000 visits each year, which generated more than $2,400,000,000 and more than 35,000 jobs in local economies during fiscal year 2011;
 Whereas the National Wildlife Refuge System encompasses every kind of ecosystem in the United States, including temperate, tropical and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote islands and spans 12 time zones from the Virgin Islands to Guam;
 Whereas national wildlife refuges are home to more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;
 Whereas national wildlife refuges are the primary Federal lands that foster production, migration, and wintering habitat for waterfowl;
 Whereas, since 1934, the sale of the Federal Duck Stamp to outdoor enthusiasts has generated more than $850,000,000 in funds, which has enabled the purchase or lease of more than 5,700,000 acres of habitat for waterfowl and numerous other species in the National Wildlife Refuge System;
 Whereas the recovery of 386 threatened and endangered species is supported on refuge lands; Whereas national wildlife refuges are cores of conservation for larger landscapes and resources for other agencies of the Federal Government and State governments, private landowners, and organizations in their efforts to secure the wildlife heritage of the United States;
 Whereas nearly 36,000 volunteers and approximately 200 national wildlife refuge Friends organizations contribute more than 1,400,000 hours annually, the equivalent of nearly 700 full-time employees, and provide an important link to local communities;
 Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;
 Whereas, because there are national wildlife refuges located in several urban and suburban areas and a refuge located within an hour drive of every metropolitan area in the United States, national wildlife refuges employ, educate, and engage young people from all backgrounds in exploring, connecting with, and preserving the natural heritage of the United States;
 Whereas, since 1995, refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;
 Whereas the United States Fish and Wildlife Service will continue to seek stakeholder input on the implementation of Conserving the Future: Wildlife Refuges and the Next Generation, an update to the strategic plan of the United States Fish and Wildlife Service for the future of the National Wildlife Refuge System;
 Whereas the week beginning on October 11, 2015, has been designated as National Wildlife Refuge Week by the United States Fish and Wildlife Service; and
 Whereas the designation of National Wildlife Refuge Week by the Senate would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available to enjoy this network of protected lands: Now, therefore, be it
	
 That the Senate— (1)designates the week beginning on October 11, 2015, as National Wildlife Refuge Week;
 (2)encourages the observance of National Wildlife Refuge Week with appropriate events and activities;
 (3)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;
 (4)pronounces that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;
 (5)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;
 (6)recognizes the importance of national wildlife refuges to wildlife conservation and the protection of imperiled species and ecosystems, as well as compatible uses;
 (7)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat pursuant to the Migratory Bird Treaty Act (40 Stat. 755, chapter 128);
 (8)reaffirms the support of the Senate for wildlife conservation and the National Wildlife Refuge System; and
 (9)expresses the intent of the Senate—
 (A)to continue working to conserve wildlife; and
 (B)to manage the National Wildlife Refuge System for current and future generations.